Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 21-40 have been examined.
Claim(s) 1-20 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 8/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,380,537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receiving orders from a plurality of customers, wherein the received orders include products from multiple allied merchants within a predetermined geographic region;
associating a plurality of mobile computing devices with a plurality of associates;
receiving geographic location updates from each associate, each geographic location update indicative of a geographic location for an associate that originated the respective geographic location update;
tracking a geographic location for each associate of the plurality of associates via geographic location updates received from a respective mobile computing device associated with each associate;
selecting with the pickup system a batch of products from multiple received orders such that the batch of products comprises products to pickup from a single allied merchant within the predetermined geographic region;
selecting an associate with the pickup system, based on the tracked geographic locations for the plurality of associates;
adding the batch of products to a pick list for the selected associate such that the pick list identifies products to purchase from the single allied merchant and return to a pickup location;
sending a pickup notification to a customer of the plurality of customers after products ordered by the customer are ready for pickup from the pickup location.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial or legal interactions such as marketing and sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a computing device 
mobile computing devices
wherein said receiving comprises receiving the order via a storefront provided by an e-commerce system (at least claim 22)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of the additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 23-27 are directed to the abstract idea itself and do not constitute additional elements. In addition, even of these claims did constitute additional elements, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a computing device 
mobile computing devices
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-26, 28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOU (US 2011/0119159) in view of Rogers (US 2001/0042024).

	Referring to Claim 21, CHOU teaches a method, comprising:
receiving orders from a plurality of customers, wherein the received orders include products from multiple allied merchants within a predetermined geographic region (see CHOU ¶0016, at least one purchase request from at least one client for at least one product from at least one vendor at a location);
associating a plurality of mobile computing devices with a plurality of associates (see CHOU ¶0014);
receiving geographic location updates from each mobile computing device of the plurality of mobile computing devices, each geographic location update indicative of a geographic location for a mobile computing device that originated the respective geographic location update (see CHOU ¶¶0015,27);
tracking a geographic location for each associate of the plurality of associates via geographic location updates received from a respective mobile computing device associated with each associate (see CHOU ¶¶0015,27);
selecting with the pickup system a batch of products from multiple received orders such that the batch of products comprises products to pickup from a single allied merchant within the predetermined geographic region (see CHOU ¶0016, at least one purchase request from at least one client for at least one product from at least one vendor at a location);
selecting an associate with the pickup system, based on the tracked geographic locations for the plurality of associates (see CHOU ¶¶0017,16, a purchasing agent 110);
adding the batch of products to a pick list for the selected associate such that the pick list identifies products to purchase from the single allied merchant and return to a pickup location (see CHOU ¶¶0018,16);
CHOU does not explicitly teach sending a pickup notification to a customer of the plurality of customers after products ordered by the customer are ready for pickup from the pickup location. However, Rogers teaches this (see Rogers ¶¶0031-32,67). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, CHOU would continue to teach using associates to purchase and pickup one or more products for a customer except that now it would further teach sending a pickup notification to the customer when the products are ready for pickup according to the teachings of Rogers. This is a predictable result of the combination.

	Referring to Claim 23, the combination teaches the method of claim 21, comprising: determining, based on the tracked geographic locations for the plurality of associates, that an associate is in route to an allied merchant (see CHOU ¶¶0019,29), assigning, to the associate determined to be in route to the allied merchant, one or more products from the received orders for purchase from the allied merchant (see CHOU ¶0025), informing the associate, via the mobile computing device associated with the associate, of the one or more products assigned to the associate for purchase from the allied merchant (see CHOU ¶0025).

	Referring to Claim 24, the combination teaches the method of claim 21, comprising: determining, based on the tracked geographic locations for the plurality of associates, that an associate is located at an allied merchant (see CHOU ¶¶0019,29, the purchasing agent will “pass through” the merchant which means they will be at the merchant), assigning, to the associate determined to be located at the allied merchant, one or more products from the received orders for purchase from the allied merchant (see CHOU ¶0025), informing the associate, via the mobile computing device associated with the associate, of the one or more products assigned to the associate for purchase from the allied merchant (see CHOU ¶0025).

	Referring to Claim 25, the combination teaches the method of claim 21, comprising determining whether an order of the received orders is ready for pickup based upon updates received from the mobile computing devices associated with the one or more associates (see Rogers ¶¶0031-32,67,70-71).

	Referring to Claim 26, the combination teaches the method of claim 21, wherein said sending a pickup notification comprises sending the pickup notification to the customer via a computing device associated with the customer after determining that products ordered by the customer are ready for pickup from the pickup location (see Rogers ¶¶0031-32,67,70-71).

	Referring to Claims 28, 30-33, these claims are similar to claims 21, 23-26 and therefore rejected under the same reasons and rationale.

Claims 22, 29, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOU (US 2011/0119159) in view of Rogers (US 2001/0042024) in further view of Trew (US 2015/0206093).

	Referring to Claim 22, the combination teaches the method of claim 21. The combination does not teach wherein said receiving comprises receiving the order via a storefront provided by an e-commerce system. However, Trew teaches this (see Trew ¶0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination of CHOU and Rogers would continue to teach using associates to purchase and pickup one or more products for a customer except that now it would further teach receiving the order via storefront according to the teachings of Trew. This is a predictable result of the combination.

	Referring to Claim 29, this claim is similar to claim 22 land therefore rejected under the same reasons and rationale.

	Referring to Claim 35, CHOU teaches a merchandise pickup system, comprising:
an e-commerce system comprising first instructions and one or more processors (see CHOU Fig. 1), wherein execution of the first instructions by the one or more processors causes the e-commerce system to;
receive orders from a plurality of customers using associated computing devices, wherein the received orders include products from multiple allied merchants of the plurality of allied merchants (see CHOU ¶0016);
a local pickup system comprising second instructions and one or more second processors, wherein execution of the second instructions by the one or more second processors causes the local pickup system to:
receive geographic location updates from mobile computing devices, each geographic location update indicative of a geographic location for a mobile computing device that originated the response geographic location update (see CHOU ¶¶0015,27);
track a geographic location for each associate of a plurality of associates via a respective mobile computing device associated with each associate (see CHOU ¶¶0015,27);
select a batch of products from multiple received orders such that the batch of products comprises products to pickup from a single allied merchant within the predetermined geographic region (see CHOU ¶0016, at least one purchase request from at least one client for at least one product from at least one vendor at a location);
select an associate based on the tracked geographic locations for the plurality of associates (see CHOU ¶¶0017,16, a purchasing agent 110);
add the batch of products to a pick list for the selected associated such that the pick list identifies the products to purchase from the single allied merchant and return to a pickup location (see CHOU ¶¶0018,16);
CHOU does not explicitly teach sending a pickup notification to a customer of the plurality of customers after products ordered by the customer are ready for pickup from the pickup location. However, Rogers teaches this (see Rogers ¶¶0031-32,67). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, CHOU would continue to teach using associates to purchase and pickup one or more products for a customer except that now it would further teach sending a pickup notification to the customer when the products are ready for pickup according to the teachings of Rogers. This is a predictable result of the combination.
	The combination does not explicitly teach provide one or more storefronts for a plurality of allied merchants in a predetermined geographic region and wherein the received orders are via he one or more storefronts. However, Trew teaches this (see Trew ¶¶0034,32). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination of CHOU and Rogers would continue to teach receiving orders, except that now they would be via one or more storefronts for a plurality of allied merchants in a predetermined geographic region. This is a predictable result of the combination.

	Referring to Claims 36-39, these claims are similar to claims 23-26 and therefore rejected under the same reasons and rationale.

Response to Arguments
In response to the arguments directed towards the newly amended limitations and rejection under 35 U.S.C. 103, these have been fully addressed above in the rejection.
In response to the arguments regarding 35 U.S.C. 101, the applicant respectfully argues that receiving multiple orders in batch is an improvement to technology. The examiner respectfully disagrees as technology is not required to receive orders in batch. For these reasons, the applicant’s arguments are not persuasive.

	Remarks
Claims 27, 34, and 40 are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closest prior art of record is CHOU (2011/0119159) and Reference U (see PTO-892).
Additional prior art cited but not relied upon for the rejection includes:
Kelly (US 2002/0046173) - delivery agents delivering products to secure areas
Anson (US 7,715,542) - teaches using location data to trigger services and affect service delivery
Sims (US 2014/0025524) - teaches a delivery service based on an auction
Sloane, Paul. A guide to open innovation and crowdsourcing: Advice from leading experts in the field. Kogan Page Publishers, p15-21, 2011 – which teaches crowdsourced purchasing

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625